

116 HR 5381 IH: International Pharmaceutical Transparency Act of 2019
U.S. House of Representatives
2019-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5381IN THE HOUSE OF REPRESENTATIVESDecember 10, 2019Mr. DesJarlais introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Federal Food, Drug, and Cosmetic Act to require the label of a drug to list the
			 country of origin of each of the drug’s active ingredients.
	
 1.Short titleThis Act may be cited as the International Pharmaceutical Transparency Act of 2019. 2.Country-of-origin labeling for active ingredients in drugs (a)MisbrandingSection 502 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 352) is amended by adding at the end the following:
				
 (ee)If it is a drug and its label fails to list the country of origin of each of its active ingredients..
 (b)ApplicabilitySection 502(ee) of the Federal Food, Drug, and Cosmetic Act, as added by subsection (a), applies beginning on the day that is 6 months after the date of enactment of this Act.
			